Citation Nr: 1504874	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-42 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for fatigue as due to an undiagnosed illness. 

2.  Entitlement to service connection for fatigue as due to an undiagnosed illness. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a lung disorder. 

6.  Entitlement to service connection for schizophrenia. 

7.  Entitlement to service connection for cervical radiculopathy. 

8.  Entitlement to service connection for a bilateral knee disorder, to include arthritis. 

9.  Entitlement to service connection for dizziness as due to an undiagnosed illness. 

10.  Entitlement to service connection for muscle aches as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 14, 1986 to November 7, 1986, and from November 1990 to July 1991.  The Veteran had active duty in the Southwest Asia theater of operations from January 6, 1991 to June 15, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, which in pertinent part, denied entitlement to service connection for sleep apnea, migraines, and a lung disorder.

Additionally, in a June 2011 rating decision, the RO in Montgomery, Alabama confirmed and continued the prior denial of service connection for fatigue, as due to an undiagnosed illness and denied entitlement to service connection for schizophrenia, cervical radiculopathy, arthritis of the knees, dizziness as due to an undiagnosed illness, and muscle aches as due to an undiagnosed illness.  

Jurisdiction of this case remains with the RO in Montgomery, Alabama.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for fatigue, as due to an undiagnosed illness, sleep apnea, migraines, a lung disorder, a bilateral knee disorder, to include arthritis, dizziness, as due to an undiagnosed illness, and for muscle aches, as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for fatigue in a September 2004 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the September 2004 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3.  The evidence of record reflects that the symptoms of schizophrenia are unable to be separated from those of the Veteran's service-connected PTSD; schizophrenia is currently rated with the Veteran's service-connected PTSD.

4.  Competent medical and lay evidence does not provide a nexus between cervical radiculopathy and active duty.




CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Because evidence received since September 2004 is new and material, the claim of service connection for fatigue is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

3.  The criteria for establishing service connection for schizophrenia are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).  

4.  The criteria for establishing service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal,with regard to the petition to reopen the claim for entitlement to service connection for fatigue, and the claim for entitlement to service connection for schizophrenia, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2011, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records, records from the Social Security Administration (SSA), and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was not afforded VA examinations for his cervical radiculopathy; however, as there is no evidence linking this disorder to service, and the Veteran has only made broad, vague contentions to explain its relationships to service, a VA examination is not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.'  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the ' new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in September 2004, noting that there was no in-service evidence of fatigue, and no report of it at separation from active duty.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since September 2004, substantial pertinent evidence has been added to the record. The Veteran submitted medical records reflecting treatment for psychiatric disorders.  In an October 2010 treatment plan, the examiner noted that the Veteran's experienced fatigue as a result of his depression.  Depression has been service-connected in association with his service-connected posttraumatic stress disorder (PTSD).  The Board finds that this evidence is new because it was not before the adjudicator in September 2004.  The Board also finds that the new evidence is material because it relates to an unestablished fact necessary to substantiate the claim, reflecting the possibility that the Veteran's fatigue is secondary, or related to, his service-connected psychiatric disability.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for fatigue.  Hence, the appeal to this extent is allowed.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Schizophrenia

The Veteran has contended that his schizophrenia is related to service.  

VA, private, and SSA records reflect that the Veteran has been diagnosed with schizophrenia.  

The Veteran was provided with a VA examination in January 2011.  The examiner diagnosed psychotic disorder not otherwise specified (NOS) and anxiety disorder NOS.  The examiner found that determining the relation between disorders was unable to be stated without resort to mere speculation, and that the global assessment of functioning (GAF) score was unable to be differentiated.  The examiner noted that it appeared that his most severe impairment was secondary to his psychotic disorder.

An April 2011 letter from a VA mental health provider reflects her opinion that the Veteran's PTSD and schizophrenia arose from his military experience.

A VA opinion was obtained in August 2014.  The examiner diagnosed unspecified schizophrenia spectrum and other psychotic disorder, which was not a new diagnosis.  The examiner noted that this diagnosis referred to the same symptoms for which the Veteran had been previously diagnosed with by multiple mental health providers.  The examiner also diagnosed chronic PTSD, and noted that the Veteran had been diagnosed with PTSD by several mental health providers over the years.  After review of the Veteran's records, the examiner found that his diagnosis of schizophrenia/psychotic disorder had been based on his tendency to experience auditory and visual hallucinations, paranoid ideation and delusions, and high religious focus.  However, the examiner noted that many of these experiences and beliefs were thematically related to his military experiences, and that some of the Veteran's beliefs had some grounding in reality and by themselves do not necessarily represent delusions.  The examiner determined that it was unclear as to whether symptoms such as these primarily reflected a freestanding psychotic disorder or a trauma-related disorder such as PTSD.  The examiner found that, due to potential for symptom overlap, differentiating between psychotic disorder and PTSD could be difficult.  However, he opined that the Veteran had enough symptoms that did not necessarily reflect psychosis and that were consistent with combat-related sequelae to warrant a PTSD diagnosis.

The examiner indicated that symptoms of schizophrenia/psychotic disorder included hallucinations, delusions, and disorganized behavior and speech.  Symptoms of PTSD included intrusions related to one or more traumatic events, negative alterations in cognitions and mood, avoidance of trauma-related stimuli, and alterations in arousal.  However, the examiner noted that the Veteran's impairment rating was based on all psychiatric diagnoses, as it was impossible to separate the impairment in functioning related solely to PTSD without resorting to mere speculation.  In addition, the examiner opined that it was more likely than not that Veteran's PTSD and psychotic disorder are at least partially related.

The Board finds that, based on the evidence of record, service connection is warranted for schizophrenia.  The April 2011 and August 2014 VA opinions link the Veteran's schizophrenia with his service-connected PTSD.  The record reflects that these diagnosed disorders are rated together, as it is not possible to separate the impairment from each.  As such, service connection for schizophrenia is warranted, as part of the Veteran's service-connected PTSD. 

Cervical radiculopathy

The Veteran has contended that his cervical radiculopathy is a direct result of his experience in the Gulf War.  See VA Form 9, July 2012.

VA medical records reflecting treatment beginning in 1997 are part of the record.  A VA medical record dated in March 1999, reflecting treatment for a work-related crush injury to the Veteran's left wrist, shows that the Veteran did not have cervical radiculopathy.

VA medical records show that in February 2010, the Veteran reported pain in his neck from a sleeping position.  In September 2010, the Veteran was diagnosed with cervical radiculopathy, and that he had injured himself lifting something heavy in February 2010.  

The Board notes that the Veteran has not made any clear contentions that symptoms of his cervical radiculopathy have existed since service.  Indeed, the Veteran only filed his claim after he began receiving treatment through the VA for neck pain that he attributed to an injury in February 2010.  

There is no medical evidence that links the Veteran's neck disability with his active duty.  The Veteran himself has only provided broad, conclusory statements that his cervical radiculopathy is related to service.  However, the Board finds that the question regarding the potential relationship between his cervical radiculopathy and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his cervical radiculopathy are not competent or probative.  As such, the Board finds that service connection for cervical radiculopathy is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection cervical radiculopathy.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

As new and material evidence has been received to reopen the claim of service connection for fatigue, the appeal to this extent is allowed.

Service connection for schizophrenia is granted.

Service connection for cervical radiculopathy is denied.


REMAND

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317 (2014).

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection is warranted with the manifestation of certain infectious diseases, which the Veteran is not claiming.  38 C.F.R. § 3.317(c).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Veteran has contended that he has migraines, a lung disorder, and sleep apnea due to exposure to chemicals, oil well fires and smoke and petroleum products, while on active duty in Saudi Arabia during the Persian Gulf War.  Service personnel records confirm that the Veteran served in Saudi Arabia from January 6, 1991 to June 15, 1991.

Service treatment records do not reflect treatment for any of these disorders.  

Current medical records reflect that the Veteran has been diagnosed with asthma.  The Veteran was provided with a VA examination September 2010.  The examiner diagnosed asthma, but did not provide a nexus opinion as to whether his asthma was caused by or related to exposure to smoke or chemicals while in service in the Persian Gulf.  On remand, the Veteran should be provided with a VA examination to determine whether his asthma is related to service.  

The Veteran has also been diagnosed with sleep apnea.  As sleep apnea is a breathing disorder, and could potentially be affected by his reported exposure to smoke and chemicals while in service, or be related to his asthma, an opinion should be obtained with regard to whether the Veteran's sleep apnea is related to service or to asthma.

The Veteran has contended that his headaches and fatigue are related to exposures while in service.  A September 2010 VA examination report shows that the Veteran's headaches are likely related to his mental health disorder.  In addition, as noted above, his fatigue has been related to his service-connected psychiatric disability.  As such, the Veteran should be provided with a VA examination to determine whether he has headaches and fatigue that are related to service or are related to his service-connected PTSD.

The Veteran has also contended that he has knee arthritis as a result of service.  The Board notes that a current diagnosis with regard to his knees is unclear from the record.  A January 2011 X-ray of the Veteran's knees revealed no degeneration.  Medical records show that the Veteran has been found to have bilateral knee arthralgia.  Arthralgia is defined as pain in a joint; it is not necessary synonymous with arthritis, which is defined as inflammation of a joint. (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)).  

As it is unclear whether the Veteran has a diagnosed disorder of the knees or joint pain, the Veteran should be provided with a VA examination to determine the whether the Veteran's knee pain is a result of a diagnosed disorder related to service, or is due to a chronic undiagnosed illness.

The Veteran has contended that he has dizziness and muscle aches as a result of his service in the Persian Gulf.  A February 2011 VA medical record and a November  2012 VA aid and attendance examination reflect that the Veteran reported that he experienced dizziness on a weekly basis.  In June 2014, the Veteran reported ongoing muscle aches.  As such, he should be afforded a VA examination to determine whether his dizziness or muscle aches are attributable to a diagnosed disability related to service, or if they are due to a chronic, undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current asthma and sleep apnea.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current asthma or sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service, to include exposure to smoke from burning oils wells, chemicals, or other irritants while on active duty in the Southwest Asia theater of operations;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current asthma or sleep apnea has been caused or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his the other.

If wither of these disorder has been aggravated by the other, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for asthma or sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed headaches, fatigue, knee pain, dizziness, and muscle aches.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the following:

(a)  Based on an examination, review of the claims file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches, fatigue, knee pain, dizziness, and muscle aches
are attributable to a known underlying clinical diagnosis.

(b)  If his complaints of headaches, fatigue, knee pain, dizziness, and muscle aches are attributable to a known clinical diagnosis, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during his service or is otherwise related or attributable to any event or incident of his service.  The examiner should specifically address whether the Veteran's headaches or fatigue are related to his service-connected psychiatric disabilities, which as a result of the decision herein, includes schizophrenia.

(c)  If his complaints of headaches, fatigue, knee pain, dizziness, and muscle aches are not attributable to a known diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


